This appeal was filed in this court November 21, 1910. Neither party has filed a brief, nor *Page 760 
is there any excuse offered for their failure to do so. It is evident that the proceedings have been abandoned. The appeal should therefore be dismissed for want of prosecution, under rule 7 of this court (20 Okla. viii, 95 P. vi). Hass v.McCampbell, 27 Okla. 290, 111 P. 543; Maddin v. McCormick,27 Okla. 779, 117 P. 200; Bender v. Bender et al., 30 Okla. 288,119 P. 205; Cox v. Rogers, 30 Okla. 296, 119 P. 205;McClelland v. Witherall, 30 Okla. 287, 119 P. 205.
By the Court: It is so ordered.